Exhibit 10.7

EXECUTION VERSION

AMENDMENT dated as of July 19, 2013 (this “Amendment”), to the GUARANTEE AND
COLLATERAL AGREEMENT dated as of June 23, 2006, as amended and restated as of
December 6, 2010, February 14, 2011 and February 28, 2013 and as amended by
Amendment No. 1 dated as of July 1, 2013 (the “Guarantee and Collateral
Agreement”), among TRANSDIGM INC., a Delaware corporation (the “Borrower”),
TRANSDIGM GROUP INCORPORATED, a Delaware corporation (“Holdings”), each
subsidiary of the Borrower from time to time party thereto and CREDIT SUISSE AG,
as administrative agent and collateral agent (in such capacities, the “Agent”).

A. Reference is made to the Amended and Restated Credit Agreement dated as of
February 28, 2013 (as amended by Amendment No. 1 dated as of July 1, 2013, the
“Credit Agreement”), among the Borrower, Holdings, the subsidiaries of the
Borrower from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”) and the Agent.

B. Pursuant to Section 9.02(f) of the Credit Agreement, the Agent, Holdings and
the Borrower may amend any Loan Document to correct administrative or manifest
errors or omissions, so long as such amendment shall have been posted to the
Lenders for at least five Business Days and the Required Lenders shall not have
objected in writing to such amendment within such five Business Day period.

C. The Agent, Holdings and the Borrower desire to amend the Guarantee and
Collateral Agreement, on the terms and subject to the conditions set forth
herein, in accordance with Section 9.02(f) of the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including the recitals hereto) shall have the meanings given to them in the
Credit Agreement. The rules of interpretation set forth in Section 1.03 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.

SECTION 2. Amendment to Guarantee and Collateral Agreement. Subject to the
satisfaction of the conditions set forth in Section 3 hereof, the definition of
the term “Secured Parties” set forth in Section 1.02 of the Guarantee and
Collateral Agreement is hereby amended by replacing the words “Hedging
Agreement” in clause (d) thereof with the words “Hedge Agreement”.

SECTION 3. Conditions Precedent to Effectiveness. The effectiveness of this
Amendment shall be subject to the satisfaction of the following conditions
precedent (the date on which such conditions precedent are so satisfied, the
“Effective Date”):



--------------------------------------------------------------------------------

 

2

(i) the Agent shall have received counterparts of this Amendment that bear the
signatures of the Borrower and Holdings; and

(ii) (ii) this Amendment shall have been posted to the Lenders for a period of
five Business Days, and the Required Lenders shall not have objected in writing
to this Amendment within such five Business Day period.

The Agent shall notify the Borrower and the Lenders of the Effective Date, and
such notice shall be conclusive and binding.

SECTION 4. Effect of Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agent under the Guarantee and Collateral Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Guarantee and
Collateral Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Guarantee and Collateral
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Guarantee and Collateral Agreement specifically referred to herein. After
the Effective Date, any reference to the Guarantee and Collateral Agreement in
any Loan Document, and the terms “this Agreement”, “herein”, “hereunder”,
“hereto”, “hereof” and words of similar import in the Guarantee and Collateral
Agreement, shall, unless the context otherwise requires, mean the Guarantee and
Collateral Agreement as modified hereby. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 5. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic method of transmission shall be
effective as delivery of a manually signed counterpart of this Amendment.

SECTION 6. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. The provisions of Sections
9.09 and 9.10 of the Credit Agreement shall apply to this Amendment to the same
extent as if fully set forth herein.

SECTION 7. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date first above
written.

 

TRANSDIGM, INC. by   /S/    GREGORY RUFUS          

Name: Gregory Rufus

Title: Executive Vice President, Chief Financial Officer and Secretary

TRANSDIGM GROUP INCORPORATED by   /S/    GREGORY RUFUS          

Name: Gregory Rufus

Title: Executive Vice President, Chief Financial Officer and Secretary



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent by   /S/    KEVIN
BUDDHDEW          

Name: Kevin Buddhdew

Title: Authorized Signatory

by   /S/    PATRICK FREYTAG          

Name: Patrick Freytag

Title: Authorized Signatory